Exhibit 10.11f

GlobalSantaFe Severance Program

For Shorebased Staff Personnel

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

(Effective January 1, 2007, through December 31, 2007)

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page 1.    Purpose of the Plan    1 2.    Definitions    1 3.   
Eligibility for Severance Benefit    4 4.    Benefit Calculation and Payment of
Severance Benefit    5 5.    Continuation of Other Benefits    6 6.    Tax
Effect    7 7.    Unemployment Benefits; Taxes    8 8.    Payment of Severance
Benefits on Death    8 9.    Non-Assignment of Severance Payment    9 10.   
Plan Amendment and Termination    9 11.    Adoption of Plan by Affiliates    9
12.    Claims Procedures    10 13.    Participant Rights    12 14.    Plan
Document Controls    13 15.    Controlling Law    13 16.    Code Section 409A   
14 17.    General Information    14

 

-i-



--------------------------------------------------------------------------------

GlobalSantaFe Severance Program

For Shorebased Staff Personnel

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

(Effective January 1, 2007, through December 31, 2007)

 

1. Purpose of the Plan

The GlobalSantaFe Severance Program for Shorebased Staff Personnel has been
adopted effective for the period January 1, 2007, through December 31, 2007. The
purposes of the Plan are:

 

  (a) To make Severance Benefits available to eligible Employees that will
financially assist with their transition following involuntary layoff from
employment with an Employer, other than for Cause, while the Plan is in effect;

 

  (b) To resolve any possible claims arising out of employment, including its
termination, by providing eligible Employees with Severance Benefits in return
for a Waiver and Release from liability.

This Plan is voluntarily offered by the Employers, and payments under this Plan
are not required by any legal obligation other than the Plan itself.

This Plan supersedes, amends and restates all prior severance plans, practices
and policies (other than individual contracts providing for severance benefits)
in effect with any Employer, and such prior severance plans, practices and
policies are discontinued and terminated with respect to all Employees eligible
for a benefit under this Plan.

 

2. Definitions

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Affiliate: The Company and any corporation that, together with GSF, is a member
of a controlled group of corporations under Code Section 414(b), is a member of
an affiliated service group under Code Section 414(m), or is under common
control pursuant to Code Section 414(c).

Base Pay: The Employee’s base salary or pay, excluding Bonuses, overtime,
commissions, cost-of-living adjustments, special pay related to foreign
assignment, and other irregular or extra compensation, as of his or her Layoff
Date. Base salary or pay will be appropriately converted to an annual or weekly
amount, as applicable. Hourly base pay will be converted to a weekly amount by
multiplying the Employee’s hourly rate by the Employee’s regularly scheduled
hours per week, excluding overtime hours.

 



--------------------------------------------------------------------------------

Bonus: A payment made under an established incentive compensation practice of an
Employer providing regular and ongoing bonus opportunities. For this purpose, an
annual bonus is a bonus payable with respect to a one-year period and not an
annual payment made with respect to a longer period (such as a multi-year
performance cycle). In the event that any annual bonus is paid in installments
over 12 months or less, the payments will be deemed paid in a single aggregate
amount on the date the last payment is received. The term “Bonus” will not
include (i) payments constituting part of an Employee’s Base Pay,
(ii) allowances, adjustments or bonuses that represent special area or living
allowances, (iii) commissions, (iv) contingent or other irregular or extra
compensation based upon contract completions or extended travel assignments,
(v) extraordinary bonuses that are not part of a program of regular and ongoing
bonus opportunities, (vi) employer contributions under a defined benefit or
defined contribution plan and (vii) any other form of compensation that does not
constitute part of an Employee’s Base Pay, such as restricted stock awards,
stock options awarded under the Employer’s stock option plans as in effect from
time to time, or any severance payments.

Notwithstanding the above, “Bonus” includes only that compensation that is
considered “wages” under Code Section 3121(a)(1), without regard to any
limitations on amounts as may be stated from time to time therein.

Cause: Unacceptable or inadequate performance as determined by the Employer,
including but not limited to failure to perform the Employee’s job at a level or
in a manner acceptable to the Employer, misconduct, dishonesty, acts detrimental
or destructive to the Employer or any other Affiliate or to any employees or
property of the Employer or any other Affiliate, or any violation of the
policies of the Employer.

COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985, currently
embodied in Code Section 4980B, which provides for continuation of group health
plan coverage in certain circumstances.

COBRA Rate: The cost of continued coverage under COBRA, which as of January 1,
2005, is 102% of the full group rate (including the employee’s share and the
Company’s share of the group coverage cost and a 2% administrative fee).

Code: The Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

Company: GlobalSantaFe Corporate Services Inc., a Delaware corporation, and any
successor to GlobalSantaFe Corporate Services Inc.

Effective Date: January 1, 2007.

Employee: An individual who, immediately prior to the Layoff Date, is (i) an
active, regular (not temporary), full time shorebased employee of an Employer
and (ii) on the Houston U.S. dollar payroll of an Employer. However, the
definition of “Employee” shall not include (a) subject to Section 3(b)(v), any
rig-based employee, (b) any employee covered by a collective bargaining
agreement that does not provide for his or her coverage, and (c) any person,
regardless of whether such person is treated as an employee for income tax
purposes: (y) who has agreed in writing to be treated as other than an

 

-2-



--------------------------------------------------------------------------------

employee, or (z) in the case of persons subject to U.S. income tax, whose
compensation is reported to the Internal Revenue Service on a form other than
Form W-2 or whose compensation is reported on a Form W-2 solely by a person or
entity other than an Employer. The determination of whether an Employee is on an
Employer’s Houston U.S. dollar payroll will be made by the Plan Administrator in
its sole discretion. For purposes of this definition, “full-time” means
regularly scheduled employment for at least 30 hours per week. Except as
otherwise required by law, an individual on any unpaid leave from an Employer,
short-term or long-term disability of an Employer, or worker’s compensation will
not be considered an active Employee until the individual’s return to active
service of the Employer.

Employer: The Company or any Affiliate (as the context requires) that
participates in the Plan pursuant to Section 11.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

GSF: GlobalSantaFe Corporation, a Cayman Islands corporation, and any successor
to GlobalSantaFe Corporation.

Layoff Date: The date designated by the Employer as the day after the last day
on which an Employee shall remain in active employment with the Employer due to
involuntary layoff.

Participant: Any Employee eligible for a Severance Benefit.

Plan: The GlobalSantaFe Severance Program for Shorebased Staff Personnel as set
forth in this document.

Plan Administrator: The person or persons appointed by the Company to serve as
plan administrator, as further described in Section 17.

Service: The total sum, as of the Employee’s Layoff Date, of his or her current
period and prior periods of active, regular (not temporary), full-time
employment, whether or not shorebased and whether or not on a U.S. dollar
payroll, with an Employer or any Affiliate, including for this purpose any
period of disability that does not exceed 30 days. For purposes of this
definition, “full-time” means regularly scheduled employment for at least 30
hours per week, and a “prior period of employment” means any period of
employment with an Employer or any Affiliate that was not immediately succeeded
by a period of non-employment from and Employer or Affiliate of greater
duration.

Severance Benefit: A benefit described in Section 4 of this Plan.

Severance Period: The period of time, commencing on the Layoff Date, equal to
the total number of years and/or weeks, as the case may be, of Base Pay that a
Participant is entitled to receive a Severance Benefit under this Plan.

Waiver and Release: The legal document in which an Employee, in exchange for
certain Severance Benefits under the Plan, releases each Employer and all other
Affiliates, their

 

-3-



--------------------------------------------------------------------------------

agents, servants, employees, officers, directors, insurance carriers, employee
benefit plans, and trustees, fiduciaries and agents of such plans, and any and
all other persons, firms, organizations and corporations from liability and
damages arising from or in connection with the Employee’s employment or the
cessation of his or her employment or active employment by the Employer or any
other Affiliate and agrees to certain restrictions on disclosure of confidential
information, solicitation of employees and interference with the affairs of the
Employer or any other Affiliate. With respect to Employees working in the United
Kingdom, the term “Waiver and Release” shall refer to a compromise agreement in
terms of Section 203 of the Employment Rights Act 1996 and associated
legislation of the United Kingdom.

Waiver and Release Requirement: The requirement that an Employee in exchange for
certain Severance Benefits under the Plan: (i) execute and return a Waiver and
Release to the Plan Administrator by the date established by the Plan
Administrator for such purpose, but in no event later than 60 days after the
Employee’s Layoff Date, and (ii) not revoke the Waiver and Release within the
seven days following its execution and return.

 

3. Eligibility for Severance Benefit

 

  (a) Qualifying Events

An Employee will receive a Severance Benefit under this Plan if (i) the
Employee’s employment with his or her Employer is involuntarily terminated by
the Employer other than for Cause, (ii) the Employee remains employed by his or
her Employer in good standing and at a satisfactory level of performance through
the date preceding the Layoff Date, (iii) to the extent required by Section 4,
the Employee fulfills the Waiver and Release Requirement, and (iv) the Senior
Vice President or subsidiary President in charge of the Employee’s department
and GSF’s Senior Vice President, Human Resources, have each certified in writing
that he or she has made a determination that the Employee is eligible to receive
a Severance Benefit pursuant to the terms of this Plan. Each eligible Employee
is hereby advised to consult an attorney before signing a Waiver and Release.

 

  (b) Disqualifying Events

Notwithstanding the foregoing, NO Severance Benefit will be paid if:

 

  (i) the Employee’s termination of employment results from death, disability,
or, except as otherwise required by law, layoff during an unpaid leave of
absence; or

 

  (ii) except in the event the offer is rescinded before the Employee’s Layoff
Date, the Employee is offered a non-rig-based position at the same or higher
rate of Base Pay by an Employer, any other Affiliate, or any corporation,
partnership or other business entity under common control with GSF, whether or
not the Employee accepts the position; or

 

-4-



--------------------------------------------------------------------------------

  (iii) except in the event the offer is rescinded before the Employee’s Layoff
Date, an Employee who has held a rig-based position with the Company or any
Affiliate within the prior three years is offered a rig-based position at the
same or higher rate of Base Pay by an Employer, any other Affiliate, or any
corporation, partnership or other business entity under common control with GSF,
whether or not the Employee accepts the position; or

 

  (iv) the Employee accepts a non-rig-based position with an Employer, any other
Affiliate, or any corporation, partnership or other business entity under common
control with GSF at a lower level of Base Pay; or

 

  (v) the Employee accepts a transfer to a rig-based position with an Employer
or any other Affiliate; provided that the Employee will remain eligible for
Severance Benefits if the Employee is subsequently laid off from the rig-based
assignment during the six-month period commencing on the date of transfer to the
rig-based position, with the Severance Benefit calculated using the Base Pay in
effect prior to the transfer to the rig-based position; or

 

  (vi) subject to the provisions in subsection 10(c), this Plan is amended in a
way that makes the Employee ineligible or is terminated before the Employee has
returned an executed Waiver and Release and has met all the other requirements
for a Severance Benefit hereunder; or

 

  (vii) the Employee fails to return all property and materials of each Employer
and all other Affiliates to his or her supervisor or other appropriate
representative(s) of the Employers and the Affiliates no later than the
Employee’s Layoff Date; or

 

  (viii) the Employee is, for any reason, entitled to severance benefits or
retention benefits or retention Bonuses under any other contract, agreement,
plan, program or policy of an Employer or any Affiliate, or under any agreement
between the Employee and an Employer or any Affiliate, other than statutory
benefits; or

 

  (ix) in connection with any sale or other transfer of any business or assets
of any Employer, the Employee remains in substantially the same job regardless
of whether or not a change of employers is a result of such sale or transfer; or

 

  (x) the Employee’s employment is terminated by reason of the expiration of an
employment contract that is not renewed.

 

4. Benefit Calculation and Payment of Severance Benefit

An Employee who meets the requirements to be eligible for a Severance Benefit as
described in Section 3 will receive, as his or her Severance Benefit, the
benefits described in (a) or (b) below (but not both), as appropriate:

 

-5-



--------------------------------------------------------------------------------

  (a) An Employee who fulfills the Waiver and Release Requirement will receive
(i) two weeks’ Base Pay for each $10,000 of the Employee’s annual Base Pay,
prorated for partial increments of $10,000, plus (ii) one week’s Base Pay for
each year of the Employee’s Service (with a two-week minimum), prorated for
partial years of Service. The maximum Severance Benefit is fifty-two weeks of
Base Pay;

 

  (b) An Employee who does not fulfill the Waiver and Release Requirement will
receive a maximum Severance Benefit of six weeks of the Employee’s Base Pay.

The Severance Benefit will be paid by continuing to pay the individual at
current Base Pay for the duration of the Severance Period. The Severance Benefit
will continue even if the individual’s employment is terminated following layoff
and/or if the individual is also receiving retirement benefits. If an individual
is recalled to employment with an Employer or Affiliate while receiving
Severance Benefit payments, the Severance Benefits will be discontinued
effective upon the date of his or her return to the regular payroll and the
individual will not be entitled to any further Severance Benefit payments with
respect to the Layoff Date that preceded his or her return to an Employer’s or
Affiliate’s regular payroll.

Except as otherwise provided in Section 7, the Severance Benefit will be reduced
by the amount of any statutory redundancy or other legally required benefit
received by the Employee as a result or in respect of his or her layoff.

 

5. Continuation of Other Benefits

A Participant who satisfies all the requirements for any Severance Benefit under
this Plan will, in addition to the Severance Benefit, be entitled to the
following benefits, subject to the terms of the governing plans:

 

  (a) Medical/Dental Plan Benefits

A Participant will be entitled to continue the medical and dental plan coverage
in effect on the Participant’s Layoff Date if the Participant is eligible for
and elects continuation of that coverage in accordance with COBRA. The
Participant will be required to pay the active employee rate with respect to
coverage during the Severance Period (or three months, if longer) and thereafter
the full COBRA Rate with respect to the continued coverage. The eligibility of
the Participant to continue coverage at both the active employee rate and the
full COBRA Rate will not exceed the period required by COBRA. Benefits under
this subsection 5(a) will be governed by and subject to (1) the terms and
conditions of the plan documents providing the benefits, including the
reservation of the right to amend or terminate such benefits under those plan
documents at any time, and (2) the provisions of COBRA. The period of coverage
provided under this Section will constitute continuation coverage required by
COBRA. Notwithstanding the foregoing, in the event that a Participant obtains
medical and/or dental coverage from a subsequent employer, the obligation of an
Employer to provide the

 

-6-



--------------------------------------------------------------------------------

Participant with medical and/or dental benefits under this subsection 5(a) will
terminate.

 

  (b) Life Insurance

The Participant’s coverage under any life insurance benefit provided by an
Employer, as in effect immediately preceding the Participant’s Layoff Date, will
continue for the Severance Period (or three months, if longer), subject to the
Participant’s payment of the employee portion of the premium, if any.
Notwithstanding the foregoing, the obligation of an Employer to continue
providing life insurance benefits under this subsection 5(b) will terminate upon
the Participant obtaining life insurance coverage from a subsequent employer.

 

  (c) Savings and Pension Plans Benefits

The Participant will be entitled to the benefits, if any, that the Participant
is entitled to under an Employer’s savings and pension plans, pursuant to the
terms in effect during the Severance Period.

 

  (d) Disability Benefits

The Participant’s coverage under any short-term and long term disability plans
of any Employer will cease on the Layoff Date.

 

  (e) Flexible Spending Accounts

A Participant’s rights under any of Employer’s health care reimbursement plan
and/or dependent care reimbursement plan will be governed by the provisions of
those plans and, with respect to any such health care reimbursement plan, the
provisions of COBRA.

 

  (f) All Other Benefit Plans or Programs

A Participant’s participation in all other employee benefit plans and/or
programs of any Employer will cease as of his or her Layoff Date, subject to the
terms and conditions of the governing documents of those employee benefit plans
and/or programs.

 

6. Tax Effect

 

  (a)

Notwithstanding anything to the contrary in this Plan, if GSF’s independent
accounting firm (“Accounting Firm”) determines that any payment or distribution
by any Employer or Affiliate to or for the benefit of the Participant (whether
paid or payable or distributed or distributable pursuant to the terms of this
Plan or otherwise, and whether paid or payable or distributed or distributable
in cash, stock or any form) (a “Payment”) constitutes a “parachute payment” as
defined in Section 280G of the Code (or any successor provision thereto)
(“Parachute Payment”) that would be subject to the excise tax imposed by
Section 4999 of the

 

-7-



--------------------------------------------------------------------------------

Code, or any interest or penalties are incurred by the Participant with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Basic Excise Tax”),
then the aggregate present value of all Payments to the Participant, whether
payable pursuant to this Plan or otherwise, shall be reduced to an amount equal
to one dollar less than three times the Participant’s base amount (“280G Limit”)
and, to the extent necessary, Payments payable under this Plan and any Payments
payable under any other plan, agreement, or arrangement between the Participant
and any Employer or Affiliate shall be reduced in order to prevent the 280G
Limit from being exceeded. The Plan Administrator, in its sole discretion, shall
determine the order in which Payments are reduced in order to comply with the
280G Limit. In the event that any portion of a Payment requires reduction under
this clause (i), the Participant will promptly repay the applicable Employer or
Affiliate the amount that the Payment is to be reduced (the “Overpayment”) plus
interest on the Overpayment at 120% of the applicable Federal rate provided for
a demand loan under Section 7872(f) of the Code, and the Overpayment will be
treated as a demand loan for all purposes. For purposes of this subsection (a),
the terms “base amount” and “present value” shall have the meaning assigned
under Section 280G of the Code;

 

  (b) Except as otherwise expressly provided in this Section 6, all
determinations required to be made under this Section 6, including whether a
reduction is required pursuant to subsection 6(a), and the assumptions to be
utilized in arriving at such determinations, will be made by the Accounting
Firm, which will provide detailed supporting calculations both to the Plan
Administrator and the Participant within 15 business days of the receipt of
written notice from the Participant that there has been a Payment, or an earlier
time as is requested by the Plan Administrator. All fees and disbursements of
the Accounting Firm will be paid by the applicable Employer(s), as determined by
the Plan Administrator.

 

7. Unemployment Benefits; Taxes

Payments under this Plan will not be reduced because of any unemployment
benefits an Employee may be eligible to receive under applicable unemployment
laws of any federal, state or other sovereign entity that the Company or any
Affiliate is not required to pay. Any required United States federal or state
tax withholding, FICA (Social Security) taxes and any tax required to be
withheld under the laws of the United Kingdom, if applicable, will be deducted
from any benefit paid under the Plan.

 

8. Payment of Severance Benefits on Death

If a Participant dies on or after his or her Layoff Date and after executing and
returning the Waiver and Release (without having timely revoked it) but before
receiving his or her full Severance Benefit, any remaining Severance Benefit
will instead be paid (a) to the Participant’s beneficiary (or beneficiaries), if
living, designated under the group life insurance plan of the Participant’s
Employer, or (b) if no beneficiary is so designated or

 

-8-



--------------------------------------------------------------------------------

living, to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

 

9. Non-Assignment of Severance Payment

No benefit under this Plan will be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt to do so will be void. Also,
no benefit under this Plan will be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to it,
except as required by law.

 

10. Plan Amendment and Termination

 

  (a) Except as provided in subsection 10(c) below, the Board of Directors of
the Company may at any time (i) terminate this Plan, or (ii) amend this Plan.
Any amendment or termination pursuant to this subsection 10(a) will be set out
in an instrument in writing duly authorized by the Board of Directors of the
Company.

 

  (b) Unless terminated earlier as provided in subsection 10(a) above and except
as provided in subsection 10(c) below, this Plan will terminate at 11:59 p.m.,
Houston, Texas time on December 31, 2007.

 

  (c) No amendment or termination of this Plan may be made or shall be effective
to the extent that it would adversely affect the benefits under this Plan
payable to a Participant who has returned (and has not revoked) a signed Waiver
and Release and has met all of the other requirements for a Severance Benefit
under this Plan (other than the expiration of the Waiver and Release revocation
period) before the Plan is amended or terminated.

 

11. Adoption of Plan by Affiliates

Each Affiliate of the Company will be considered an Employer, and will remain an
Employer, under this Plan upon its employment of an Employee, provided that an
Affiliate will not be an Employer if:

 

  (a) The Affiliate is specifically excluded from coverage under this Plan
either through termination of this Plan or by action of the Board of Directors
of the Company or the Affiliate; or

 

  (b) The Affiliate becomes an Affiliate after the Effective Date as a result of
a transaction involving a transfer of ownership interest in an entity, and no
action has been taken by the Affiliate or the Company that specifically
contemplates that the Affiliate will become an Employer in this Plan.

By its participation in the Plan, each Affiliate acknowledges the appointment
and authority of the Plan Administrator by the Company and agrees to the Plan’s
terms. By its participation in the Plan, an Affiliate also authorizes and
designates the Company and

 

-9-



--------------------------------------------------------------------------------

the Plan Administrator as the Affiliate’s agents to act in all transactions
affecting the continued operation of the Plan.

 

12. Claims Procedures

 

  (a) Making a Claim

If benefits due under this Plan have not been provided within the applicable
time frame specified for such benefits, a Participant, his or her beneficiary or
an authorized representative (referred to as “Claimant”) must request those
benefits in writing within 90 days of the Layoff Date or termination of benefit
payment from the Plan Administrator. Claims will be evaluated and approved or
denied by the Plan Administrator in accordance with the terms of the Plan.

This Section 12 describes procedures that must be followed by the Plan in
denying a claim, or by the Claimant in appealing the denial of a claim.

For all claims and appeals, the time frame during which a benefit determination
must be made begins when the claim or appeal is filed as required by the Plan,
even if all of the information necessary to make a benefit determination is not
a part of the filing. If the deadline for a decision on a claim or appeal is
extended because the Claimant did not provide all of the information necessary
to decide the claim, the deadline for making the benefit determination will be
extended by the length of time that passes between the extension notice and the
date on which the requested additional information is provided to the Plan
Administrator.

A Claimant may not sue for any Plan benefits until he or she has gone through
all of the appeal procedures provided in this Section 12.

 

  (b) Denial of a Claim

If a claim for benefits is denied, the Claimant will be given written or
electronic notice of the denial within a reasonable period of time after the
claim is received. This will not be later than 90 days after the claim was
received unless special circumstances require an extension of time for
processing. If there is an extension, the Claimant will be given written notice
of the extension, the reason for the extension within the initial 90-day period
after the claim was received, and the date by which the decision is expected to
be made. The extension will not extend beyond 180 days after the original claim
was received by the Plan Administrator.

Any notice that a claim for benefits has been denied will include:

 

  (i) the specific reason(s) for the denial;

 

  (ii) the specific provision(s) of the Plan on which the denial is based;

 

-10-



--------------------------------------------------------------------------------

  (iii) a description of any additional material or information necessary in
order for the claim to be approved, and an explanation of why that material or
information is necessary; and

 

  (iv) an explanation of how to appeal the denial, including a statement of the
Claimant’s right to file a lawsuit under Section 502(a) of ERISA if his or her
claim is denied on appeal.

 

  (c) Appealing a Denied Claim

If the claim is denied, the Claimant can request reconsideration of this claim
denial by the Plan Administrator. The request must be made in writing within 60
days after the date the Claimant receives the claim denial. In connection with
the appeal, the Claimant may provide the Plan Administrator written comments,
documents, records and other information relating to the claim for benefits. The
Claimant also will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits. This includes any such item that:

 

  (i) was relied on in making a benefit determination;

 

  (ii) was submitted, considered or generated in making the benefit
determination, regardless of whether it was relied on; or

 

  (iii) demonstrates compliance with administrative processes and safeguards
designed to ensure benefit determinations are appropriately made in accordance
with the Plan documents.

 

  (d) Review of Denied Claim on Appeal

The Plan Administrator will reconsider any denied claim for which it receives an
appeal as set forth in subsection 12(c). The Plan Administrator’s review will
take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, even if this information was
not submitted or considered in the initial benefit determination.

The Plan Administrator must make its decision on the appeal within a reasonable
period after receiving the appeal, but not later than 60 days after the appeal
was received (plus up to an additional 60 days if special circumstances require
an extension of the deadline for making a decision on appeal). The Claimant will
be notified in writing, within 60 days after the date that the appeal was
received by the Plan Administrator, if any extension is necessary. That notice
will state why the extension is required and the date by which the Plan
Administrator expects to make the decision on the appeal.

The decision on the appeal will be provided to the Claimant in writing or
electronically. If the claim is denied on appeal, the decision will include:

 

-11-



--------------------------------------------------------------------------------

  (i) the specific reason(s) for the denial;

 

  (ii) the specific provision(s) of the Plan on which the denial is based;

 

  (iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits (as described above in
subsection 12(c));

 

  (iv) a statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain further information about any such
procedures; and

 

  (v) a statement of the Claimant’s right to file a lawsuit under ERISA.

Subject to a Claimant’s right to file a lawsuit under ERISA, the decision on
appeal will be final and binding on the Claimant, the Plan Administrator and all
other interested parties.

 

13. Participant Rights

As a participant in the Plan you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan Participants shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The administrator may make a
reasonable charge for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in

 

-12-



--------------------------------------------------------------------------------

the interest of you and other Plan Participants and beneficiaries. No one,
including your employer, your union, or any other person, may fire you or
otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules. Under ERISA, there are steps you can take to enforce the
above rights. For instance, if you request a copy of Plan documents or the
latest annual report from the Plan and do not receive them within 30 days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the administrator. If you have a claim for benefits which
is denied or ignored, in whole or in part, you may file suit in a state or
Federal court after you have exhausted all of the appeal procedures provided for
in Section 12 of the Plan. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the U.S. Department of Labor, or you may file suit in a
Federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

14. Plan Document Controls

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

 

15. Controlling Law

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release will be interpreted under ERISA and the laws of the state of
Texas to the extent that state law is applicable. Any controversy or dispute
arising under or as a result of this Plan will be subject to the exclusive
jurisdiction of the United States and will be

 

-13-



--------------------------------------------------------------------------------

brought in Houston, Harris County, Texas. As a condition to participating in and
receiving any Severance Benefits under this Plan, a Participant agrees to waive
all of the Participant’s rights to pleas regarding subject matter jurisdiction,
personal jurisdiction, or venue with respect to any matter(s) or dispute(s)
arising out of or connected with this Plan.

 

16. Code Section 409A

Notwithstanding anything in this Plan to the contrary, if any Plan provision
would either (i) fail to meet the requirements of a separation pay arrangement
not providing for the deferral of compensation as described in Code Section 409A
or applicable Treasury Department guidance (an “Exempt Arrangement”) or
(ii) result in the imposition of an applicable tax under Code Section 409A, that
Plan provision will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Code Section 409A shall be deemed to adversely
affect the Participant’s rights to a Severance Benefit. Notwithstanding anything
in this Plan to the contrary, an Employee’s Severance Benefit shall not exceed
two times the maximum amount that may be taken into account under a qualified
plan pursuant to Code Section 401(a)(17) for the year preceding the Employee’s
Layoff Date or such other limitation that would satisfy the requirements for an
Exempt Arrangement.

 

17. General Information

 

  (a) Plan Sponsor: GlobalSantaFe Corporate Services Inc., 15375 Memorial Drive,
Houston, Texas 77079, telephone number 1-800-231-5754.

 

  (b) Employer Identification Number of Plan Sponsor: 95-3161742.

 

  (c) Plan Number: 511.

 

  (d) Plan Year: The plan year for reporting to governmental agencies and
employees shall be the calendar year.

 

  (e) Plan Administrator: The Administrative Committee of the Company, or such
person as the Company may designate from time to time, 15375 Memorial Drive,
Houston, Texas 77079, telephone number 1 800-231-5754.

 

  (f) Authority: The Plan Administrator is responsible for the operation and
administration of the Plan. The Plan Administrator is authorized, in its
discretion, to construe and interpret the Plan, and its decisions shall be final
and binding. Benefits under this Plan will be paid only if the Administrative
Committee decides, in its discretion, that the applicant is entitled to them.
The Plan Administrator shall make all reports and disclosures required by law.

 

  (g) Agent for Service of Legal Process: General Counsel, GlobalSantaFe
Corporate Services Inc., 15375 Memorial Drive, Houston, Texas 77079.

 

-14-



--------------------------------------------------------------------------------

  (h) Plan Duration: January 1, 2007, through December 31, 2007, unless
terminated earlier by action of the Board of Directors of the Company pursuant
to subsection 10(a).

 

  (i) Source of Benefits: Payments under this Plan shall be made from the
general assets of the appropriate Employers, as determined by the Plan
Administrator.

IN WITNESS WHEREOF, GlobalSantaFe Corporate Services Inc. has caused these
presents to be executed by a duly authorized officer in a number of copies, all
of which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 16th day of January 2007, but
effective as of the date set forth above.

 

GLOBALSANTAFE CORPORATE SERVICES INC.

By:   LOGO [g89287image001.jpg]   Walter A. Baker   Vice President

 

-15-